552 P.2d 1378 (1976)
Clyde Duwayne CRAWFORD et al., Appellants,
v.
The STATE of nevada, Respondent.
No. 8402.
Supreme Court of Nevada.
August 4, 1976.
*1379 Morgan D. Harris, Public Defender, Las Vegas, for appellants.
Robert List, Atty. Gen., Carson City, George E. Holt, Dist. Atty., Clark County, Las Vegas, for respondent.

OPINION
PER CURIAM:
Clyde Duwayne Crawford, George Robert Sparks and Steven Kenneth Enos were convicted, by jury verdict, of grand larceny and third degree arson. After being sentenced to concurrent terms in the Nevada State Prison the three men perfected this appeal contending there was insufficient evidence to sustain the jury verdict.
Evidence adduced at trial established, inter alia, that (1) an automobile had been stolen and "stripped" of the engine, radiator, chrome wheels, tires, battery and headrests; (2) appellants were apprehended, in a pickup truck, a short distance from the burning vehicle; and, (3) the engine, radiator, wheels, tires, battery and headrests were in the bed of the pickup truck.
1. "On appeal, the issue is not whether this court would have found appellant guilty, but whether the jury properly could." Anstedt v. State, 89 Nev. 163, 165, 509 P.2d 968, 969 (1973). "Where there is substantial evidence to support a verdict in a criminal case, as the record indicates exists in this case, the reviewing court will not disturb the verdict nor set aside the judgment." Sanders v. State, 90 Nev. 433, 434, 529 P.2d 206, 207 (1974).
2. Although some of the evidence was circumstantial in nature, such evidence was admissible. This court has previously, and consistently, upheld convictions based solely on circumstantial evidence. See, for example, O'Brien v. State, 88 Nev. 488, 500 P.2d 693 (1972), and cases cited therein.
Affirmed.